     Case 3:21-mc-01011 Document 3 Filed 07/09/21 PageID.111 Page 1 of 2




 1 Warren Lipschitz*
     wlipschitz@mckoolsmith.com
 2 MCKOOL SMITH, P.C.
     300 Crescent Court, Suite 1500
 3 Dallas, Texas 75201
     Telephone: (214) 978-4000
 4 Facsimile: (214) 978-4044

 5 Eliza Beeney*
     ebeeney@mckoolsmith.com
 6 MCKOOL SMITH, P.C.
     One Manhattan West
 7 395 9th Avenue, 50th Floor
     New York, NY 10001-8603
 8 Telephone: (212) 402-9400
     Facsimile: (212) 402-9444
 9
     James R. Patterson, SBN 211102
10 jim@pattersonlawgroup.com
     Jennifer M. French, SBN 265422
11 jenn@pattersonlawgroup.com
     PATTERSON LAW GROUP, APC
12 1350 Columbia Street, Unit 603
     San Diego, California 92101
13 Telephone: (619) 756-6990
     Facsimile: (619) 756-6991
14
     *pro hac vice application forthcoming
15
     Attorneys for Applicant
16 Nokia Technologies Oy

17                        UNITED STATES DISTRICT COURT
18
                        SOUTHERN DISTRICT OF CALIFORNIA
19

20 In Re Ex Parte Application of Nokia       CASE NO.: 21MC1011
     Technologies Oy,
21                                           NOTICE OF APPEARANCE OF
                 Applicant,                  JAMES R. PATTERSON
22
     For an Order Pursuant to 28 U.S.C.
23 § 1782 Granting Leave to Obtain
     Discovery from Qualcomm Incorporated
24 for use in Foreign Proceedings.

25

26
27

28

                     NOTICE OF APPEARANCE OF JAMES R. PATTERSON
     Case 3:21-mc-01011 Document 3 Filed 07/09/21 PageID.112 Page 2 of 2




 1         NOTICE IS HEREBY GIVEN that James R. Patterson of Patterson Law
 2 Group, 1350 Columbia Street, Suite 603, San Diego, CA 92101; Tel: 619-756-6990;

 3 Fax: 619-756-6991, e-mail address: jim@pattersonlawgroup.com, is counsel in this

 4 matter for Applicant Nokia Technologies Oy. All future ECF filings in this matter

 5 should also be served on James R. Patterson.

 6

 7 DATED: July 9, 2021                 Respectfully submitted,
 8

 9                                     By:   /s/ James R. Patterson
10
                                             James R. Patterson, SBN 211102
                                             jim@pattersonlawgroup.com
11
                                             Jennifer M. French, SBN 265422
                                             jenn@pattersonlawgroup.com
12
                                             PATTERSON LAW GROUP, APC
                                             1350 Columbia Street, Unit 603
13
                                             San Diego, California 92101
                                             Telephone: (619) 756-6990
14
                                             Facsimile: (619) 756-6991

15
                                             Attorneys for Applicant
                                             Nokia Technologies Oy
16

17

18

19

20

21

22

23

24

25

26
27

28
                                        1
                    NOTICE OF APPEARANCE OF JAMES R. PATTERSON
